DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant filed an After Final amendment response on 03/22/2021 has been entered and made of record. This application contains 13 pending claims.  Claim(s) 1-3, 7, 9-12 and 15 have been amended. Claim(s) 6 and 8 have been cancelled.

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
NOTE: Based on Examiner's interview held on 03/30/2021, following amendments have been agreed upon between the Examiner and the Attorney on record. 
The application has been amended as follows: 
Amend claim(s) 1 and 15 as follows:
i.	Replace a limitation that recites “wherein the indicator of the internal leakage current of the battery is based on” at the last paragraph by a limitation that recites “determine an indicator of the internal leakage current of the battery based on”.
 
Allowable Subject Matter

Claim(s) 1-5, 7 and 9-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 15 have been amended to include limitations from cancelled dependent claim(s) 8, which were indicated as allowable subject matter in the previous Office Action mailed. 

Other claim(s) 2-5, 7 and 9-14 depend from independent claim 1 or 15 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868